Citation Nr: 9924888	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-09 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of injuries 
to both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1955.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in January 1995 that denied the claimed benefits.

On May 11, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
injuries to both feet is not accompanied by any medical 
evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of injuries to 
both feet is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There are no service medical records on file.  The service 
department has indicated that the records were presumably 
destroyed during a fire at the National Personnel Records 
Center (NPRC) in 1973.  A subsequent search of pertinent 
records in September 1996 did not find any morning reports 
noting injury or hospitalization of the veteran.

A letter received in April 1995 from the veteran's sister 
stated that she remembered him being hospitalized in Korea 
for injuries to his feet.

During a hearing at the RO in February 1996, the veteran 
testified that his feet were injured after an explosion while 
serving in Korea in 1954.  The veteran further testified that 
he was treated for five or six days at the 121st Evacuation 
Hospital, and that swelling prevented casts from being used 
on his feet.  According to the veteran, he could not wear 
boots for approximately two weeks after rejoining his unit, 
and was placed on restrictive duty for this time period.  The 
veteran stated that he used crutches to ambulate.  The 
veteran testified that his feet continued to hurt, and that 
he did not file a claim for his feet at his separation from 
service because he wished to go home.  The veteran stated 
that he sought medical treatment for his feet about two to 
three months after leaving service, and that he was told that 
an operation would have little chance of improving his foot 
condition.  The veteran also testified that he has had 
shooting pains in both feet that prevent various activities.  
The veteran denied any injuries to his feet after separation 
from service.

A letter received in February 1996 from a friend who served 
with the veteran in Korea stated that he wished to 
substantiate the veteran's foot injury.

Another letter received in February 1996 from a different 
friend of the veteran stated that while in Korea the veteran 
had a foot injury and went to the 121st Evacuation Hospital.

A private x-ray report dated in September 1995 noted an 
accessory ossicle of the midfoot laterally.  The report 
stated that this could be related to previous trauma.

Two letters were received in July 1998 from the veteran's 
friends who had submitted letters on his behalf in February 
1996.  One letter listed service information and unit, and 
the other letter stated that he had served with the veteran 
in Korea in 1954 and 1955.

Two more letters from the same friends of the veteran were 
received in May 1999.  Each letter stated that they had 
served with the veteran in Korea, and remembered the veteran 
having injured feet.

A hearing before a Member of the Board was held at the RO in 
May 1999.  The veteran testified to essentially the same 
facts as those given during a hearing at the RO in February 
1996.  In response to a question as to whether records might 
be available from the doctor, who treated him after service, 
the veteran stated that the doctor had died many years 
previously.  He further indicated that while he continued to 
have problems, he did not seek treatment for about 30 years.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Additionally, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154 (b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1)  
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in the veteran's combat service; 2)  If the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, then a factual 
presumption arises that the alleged injury or disease is 
service connected; and 3)  Once a presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, 82 F.3d at 393. 

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability, or a 
nexus connecting the disability to service.  Caluza v. Brown, 
7 Vet. App. at 507; Collette, 82 F.3d at 392.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in-
service injury or disease.  

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The Board notes that the veteran's service medical records 
are unavailable and are presumed destroyed in a 1973 fire at 
the NPRC, according to information received from the NPRC in 
November 1994 and September 1996.  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the veteran has submitted medical evidence 
concerning the current condition of his feet.  A September 
1995 x-ray report noted an accessory ossicle of the midfoot 
laterally.  The veteran has also offered his own testimony 
and letters from two service friends, as well as his sister, 
to show that his feet were injured during his service in 
Korea.  The veteran is entitled to the liberalized mode of 
proof under Collette for showing an in-service injury, and 
the Board finds that the veteran's testimony, as well as the 
other lay evidence submitted on his behalf, is credible 
evidence that he injured his feet while in Korea, and that 
this is consistent with the circumstances, conditions, or 
hardships of service.  Nevertheless, while the veteran may 
use lay testimony and evidence to show that an jury to his 
feet occurred in service, he must still use competent medical 
evidence to provide the nexus connecting his current foot 
condition to his in-service foot injury.

The veteran has not submitted any medical evidence showing a 
nexus between an in-service injury or disease and his current 
foot condition.  The x-ray report dated in September 1995 
noted that there was an accessory ossicle of the midfoot 
laterally, which could be related to previous trauma.  
However, no medical evidence has been submitted to connect 
any current foot condition to a prior injury which occurred 
in service.  The veteran has stated that he has had trouble 
with his feet since injuring them while in service, but the 
veteran cannot offer only lay evidence to establish a 
connection between his current disability and the injury in 
service.  Espiritu.  The veteran's lay assertion of medical 
causation cannot constitute evidence to render the claim well 
grounded under 38 U.S.C.A. § 5107(a), and the nexus 
requirement for a well-grounded claim has not been satisfied.  
Thus, the criteria for a well-grounded claim, as set forth in 
Caluza, are not met.  The veteran's claim must be denied.


ORDER

In the absence of a well-grounded claim, service connection 
for residuals of injuries to both feet is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

